 Case: 1:17-cv-03997 Document #: 43 Filed: 08/24/20 Page 1 of 1 PageID #:1494

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Norman Johnson
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−03997
                                                      Honorable John F. Kness

                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 24, 2020:


         MINUTE entry before the Honorable John F. Kness: Motion for extension of time
to file response [41] is granted. Petitioner shall file his sur−reply by 10/5/2020. Mailed
notice (ags)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
